             Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
________________________________________

 DAWN COSTA, individually and on behalf of a
 class of all persons and entities similarly
 situated,

                Plaintiff,
                                                       Case No.
 vs.

 DVINCI ENERGY, INC.                                   CLASS ACTION COMPLAINT

                Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiff Dawn Costa (hereinafter referred to as “Plaintiff”), individually and on behalf of

all others similarly situated, alleges on personal knowledge, investigation of his counsel, and on

information and belief, as follows:


                                      Preliminary Statement

       1.      Plaintiff Dawn Costa (“Plaintiff”) brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S.

       2.      Dvinci Energy, Inc. (“Dvinci”) made telemarketing calls to residential numbers

listed on the National Do Not Call Registry, like Ms. Costa’s, which is prohibited by the TCPA.

       3.      The Plaintiff never consented to receive the calls, which were placed to her phone

line for telemarketing purposes. Because telemarketing campaigns generally place calls to

thousands or even millions of potential customers en masse, the Plaintiff brings this action on
               Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 2 of 8




behalf of a proposed nationwide class of other persons who received illegal telemarketing calls

from or on behalf of Defendant.

        4.      A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.


                                              Parties

        5.      Plaintiff Dawn Costa is a resident of South Carolina.

        6.      Defendant Dvinci Energy, Inc. is a Massachusetts corporation with principal

place of business in Revere, MA.

                                      Jurisdiction & Venue

        7.      The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s claims arise under federal law.

        8.      This Court has jurisdiction over the defendant. Dvinci regularly engages in

business in this District, including making telemarketing calls from this District and soliciting

business from this District.

        9.      Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant is a resident

of this District.

                           The Telephone Consumer Protection Act

        10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
             Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 3 of 8




The National Do Not Call Registry

       11.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       12.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       13.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                        Factual Allegations

       14.     Dvinci is a lead generation company.

       15.     It specializes in finding leads for solar energy companies.

       16.     To generate these leads, Dvinci relies on telemarketing.

       17.     Those calls violate the TCPA when they are made to residential consumers on the

National Do Not Call Registry.

The Calls to Ms. Costa’s Phone Line


       18.     Plaintiff Costa is a “person” as defined by 47 U.S.C. § 153(39).

       19.     Plaintiff’s residential telephone number is (803) 821-XXXX.

       20.     That number has been on the National Do Not Call Registry for more than 30

days and it has not been removed from the Registry since that time.

       21.     Ms. Costa uses the number for personal, residential, and household reasons.
              Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 4 of 8




        22.     The number is not associated with any business.

        23.     Defendant placed telemarketing calls to Plaintiff’s number on July 16, 19, 21, and

22, 2021.

        24.     The calls were placed from similar Caller ID numbers, including (803) 805-7856.

        25.     Indicative of the en masse calling the Defendant is engaged in, that Caller ID is

associated with engaging in Robocall activity. See https://www.nomorobo.com/lookup/803-805-

7856.

        26.     Another Caller ID used to make calls was 803-805-5121, which has received

similar complaints of unwanted calling. See https://800notes.com/Phone.aspx/1-803-805-5121.

        27.     The calls promoted lead generation services for solar services.

        28.     All of the calls used a similar sales script and identified the fictional entity “US

Energy Solutions”.

        29.     Following the July 22, 2021 call, the Plaintiff engaged the telemarketer to learn

their true identity.

        30.     As a result of that contact, the Plaintiff learned that Dvinci had been responsible

for the contact.

        31.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because their phone lines were tied up

during the telemarketing calls and their privacy was improperly invaded.

        32.     The Plaintiff did not provide her prior express written consent to receive the calls.
               Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 5 of 8




                                       Class Action Statement

        33.      As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of a class of all other persons or entities similarly situated

throughout the United States.

         34.     The class of persons Plaintiff proposes to represent is tentatively defined as:

         National Do Not Call Registry Class: All persons in the United States whose (1)
         telephone numbers were on the National Do Not Call Registry for at least 31 days,
         (2) but who received more than one telemarketing calls from or on behalf of
         Defendant (3) within a 12-month period, (4) from four years prior the filing of the
         Complaint.

 This is referred to as the “Class”.

         35.     Excluded from the Class are counsel, the Defendant, and any entities in which the

 Defendant have a controlling interest, the Defendant’s agents and employees, any judge to whom

 this action is assigned, and any member of such judge’s staff and immediate family.

         36.     The Class as defined above are identifiable through phone records and phone

 number databases.

         37.     The potential members of the Class number at least in the thousands.

         38.     Individual joinder of these persons is impracticable.

         39.     The Plaintiff is a member of the Class.

         40.     There are questions of law and fact common to Plaintiff and to the proposed

 Class, including but not limited to the following:

                 (a) whether Defendant systematically made multiple telephone calls to members
                     of the National Do Not Call Registry Class;

                 (b) whether Defendant made calls to Plaintiff and members of the Classes without
                     first obtaining prior express written consent to make the calls;

                 (c) whether Defendant’s conduct constitutes a violation of the TCPA;
              Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 6 of 8




               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.


       41.     Plaintiff’s claims are typical of the claims of members of the Class.

       42.     Plaintiff is an adequate representative of the Class because her interests do not

conflict with the interests of the Class, she will fairly and adequately protect the interests of the

Class, and she is represented by counsel skilled and experienced in class actions, including

TCPA class actions.

       43.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

       44.     The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.



                                   FIRST CAUSE OF ACTION

                            Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
             (On Behalf of Plaintiff and the National Do Not Call Registry Class)


       45.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.

       46.     The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making telemarketing calls, except for emergency
              Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 7 of 8




purposes, to the Plaintiff and the Class despite their numbers being on the National Do Not Call

Registry.

       47.     The Defendant’s violations were negligent, willful, or knowing.

       48.     As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of between $500 and $1,500 in

damages for each and every call made.

       49.     Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making telemarketing calls to numbers on the National Do Not Call

Registry, except for emergency purposes, in the future.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

       A.      Certification of the proposed Class;

       B.      Appointment of Plaintiff as a representative of the Class;

       C.      Appointment of the undersigned counsel as counsel for the Class;

       D.      A declaration that Defendant and/or their affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or their affiliates, agents, and/or other persons

or entities acting on Defendant’s behalf from making autodialed calls, except for emergency

purposes, to any cellular telephone number in the future.
              Case 1:21-cv-11501 Document 1 Filed 09/13/21 Page 8 of 8




       F.      An award to Plaintiff and the Class of damages, as allowed by law; and

       G.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       H.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making calls, except for emergency purposes, to any residential number

listed on the National Do Not Call Registry in the future.




                                                               Respectfully submitted for Plaintiff,


 Dated: September 13, 2021                                   By: /s/ Anthony I. Paronich
                                                                 Anthony I. Paronich
                                                                 Paronich Law, P.C.
                                                                 350 Lincoln Street, Suite 2400
                                                                 Hingham, MA 02043
                                                                 (508) 221-1510
                                                                 anthony@paronichlaw.com

                                                                 Attorneys for Plaintiff and the Proposed
                                                                 Class
